Citation Nr: 1116585	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for mental disorder(s) other than PTSD, to include depression.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim for further development in a January 2008 decision.  While some of the development requested was completed, the Board finds that additional development is necessary prior to appellate review, as discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a VA examination under the facts and circumstances of this case.

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

The Veteran in this case contends that he has PTSD secondary to a sexual assault and beating that occurred during active service.  Specifically, in his September 2005 "Description of Trauma," he states that in May 1970, while he was stationed in Okinawa, Japan, there was high racial tension.  One day, he walked into his barracks and was attacked by a group of Caucasian Marines.  They beat him, raped him, and knocked him unconscious.  When he regained consciousness, he grabbed a mop, broke it, and began attacking the men remaining in the barracks.  He also threatened to kill them, so they left.  

The following day, the African American and Latino men were lined up and told that charges would be brought against them.  At that time, he told 2 sergeants about the attack - K.M. and W.  He was told to go to his barracks and await Court Martial.  At his hearing, he admitted to the Judge that he had done the things he was accused of, and repeated that he had been attacked first.  The judge dismissed the charges against him.  However, charges were not brought against any of the Marines who attacked him.  

While a current diagnosis of PTSD is shown in the medical records, his claimed stressor, as described above, has not been verified.  

In a January 2008 decision, the Board remanded the claim for additional development.  Specifically, the Board stated that his service personnel records should be requested and reviewed to determine whether there was any documentation corroborating his claimed stressor.  

His service personnel records were obtained and associated with the claims file.  The records included a Court Martial order relating to charges brought against the Veteran in May 1970.  The order stated that the Veteran had participated in a riot in May 1970 resulting in terror to the public by unlawfully assembling with about 15 Marines for the purpose of assaulting other Marines, and creating a general disturbance at Camp Hauge, Okinawa.  In addition, he had assaulted Sergeant K.M. (the sergeant whom the Veteran says he had told about the assault) by striking him with fists and broom handles.  Specifically, he struck K.M. while K.M. was lying on his rack (bed) with a broom handle.  Moreover, he threatened to injure the Marines in the building, stating, "If you all want to wake up in the morning, you had better stay in your racks and go to sleep," or words to that effect.  The Court Martial order reflects that Veteran was found not guilty of all charges.  

Based on the foregoing, and in light of special consideration given to claims of PTSD based on personal assault, the Board finds that the above documentation is consistent enough with the circumstances of the claimed stressor that further development is necessary.  Specifically, the Veteran should be afforded a VA examination to determine whether his currently diagnosed PTSD is related to the claimed stressor.  

In that regard, the Board notes that the Veteran has an extensive history of psychiatric treatment.  Records as early as 1972 show that he sought treatment for nervousness and other psychiatric symptoms.  He was first diagnosed with PTSD in 1989, and also has been diagnosed with depression and schizophrenia.  

It is unclear, however, whether he has ever completed an extensive PTSD evaluation.  VAMC notes from 1997 forward indicate that attempts were made to schedule the Veteran for such an evaluation, but for one reason or another, were cancelled.  

Moreover, none of his treating physicians has rendered an opinion as to whether the claimed military stressor is the cause of his PTSD, or if it is related to other non-military stressors.  Mention is made of various losses and traumas in the Veteran's life, including the death of his brother and son.  Thus, it remains unclear whether the PTSD is related to the claimed in-service stressor, and a medical opinion is necessary to make this determination.  

The Board, in its January 2008 decision, also requested that, if the claimed stressor was corroborated, a VA psychological examination be conducted.  No such examination was conducted, as the RO found that the stressor had not been verified.  However, as above, the Board finds that the service personnel records received are sufficiently consistent with the circumstances described by the Veteran as surrounding his alleged assault that a VA examination is warranted.  In this regard, the Board notes that, where the remand directives of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, as mentioned above, the Veteran's medical records are replete with psychiatric diagnoses other than PTSD.  In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Here, the Veteran has been diagnosed with depression, among other mental disorders, which have not been included in the RO's adjudications of the claim. 

Moreover, the information before us is inadequate to make a determination as to whether the other psychiatric diagnoses are related to active service, as there are no competent nexus opinions in the claims file.  Therefore, the Board finds that a VA examination is necessary to determine whether any of the Veteran's various psychiatric diagnoses are related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA psychologist or psychiatrist knowledgeable in assessing PTSD to determine whether the Veteran has PTSD as defined by the criteria in the American Psychiatric Association manual, DSM-IV, based upon his claimed in-service stressor(s).  Any and all studies deemed necessary, including psychological examination and/or testing, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more) that the Veteran's claimed in-service stressor(s), if accepted as true, was (were) sufficient to have caused the current psychiatric symptoms, or whether such causation is unlikely (i.e., a probability of less than 50 percent).  The examiner is also requested to determine whether it is at least as likely as not that the diagnostic criteria to support a diagnosis of PTSD have been satisfied by both the in-service stressor(s) and the current symptomatology, consistent with the DSM-IV, or whether it is unlikely (i.e., a probability of less than 50 percent) that those criteria have been met.

b.  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis, and the current manifestations which distinguish that diagnosis from other psychiatric disorders.  

c.  If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more), or unlikely (i.e., a probability of less than 50 percent) that any currently diagnosed psychiatric disorder is causally related to the Veteran's military service.

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the PTSD/mental disorder claims should again be reviewed by the RO on the basis of the additional evidence, and readjudicated in light of the holding in Clemons v. Shinseki, supra.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

